Parker, C. J.
We are of opinion that the appellant in this case is entitled to have his claim allowed. This opinion is founded on the principles which were considered and fully stated in the case of Goodall vs. Marshall, 11 N. H. Rep. 88. On those principles it can make no difference that he has since received a dividend on his claim in Connecticut. His demand has not been paid or satisfied by the receipt of that dividend. At the time when the appellant presented his claim, and the commissioners refused to allow it, he had received nothing. He had only done what, in the case already cited, we held a creditor of an insolvent estate might well do, viz.: pursue his claim, and have it allowed in every government where administration is taken. The allowance could, probably, be for no greater sum than was due the creditor when the claim was presented. But when the present appellant presented his claim for allowance here, the whole of it was due.
If the fifty per cent, dividend in Connecticut had been received by the appellant before he presented his claim for *121allowance in this State, he would, probably, have been entitled to be allowed only the balance. But when he presented his claim, as we have said, the whole sum claimed was due, and we are of opinion that he is entitled to have his claim allowed as of the time when it was presented to the commissioners. He cannot receive, however, any payment which will make his total receipts from the several jurisdictions in which he may have proved his claim amount to a larger sum than the full amount of his claim.

Claim, allowed.